DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following final office action is in response to the applicant’s amendment filed on August 12, 2021.
Applicant’s amendments of Claims 1, 3, 4, 7, 8, 10, 11, 14, 15, 18, 19, 21, and 22 have been acknowledged. 
Applicant’s cancellation of claims 5, 6, 16, and 17 has been acknowledged.
Applicant’s amendments to Claims 1 and 14 regarding the claim objection have been considered and are persuasive therefore the Claim objection has been withdrawn, however due to the amendments to claim 21 a new claim objection has been made.
Applicant’s amendments to Claims 1 and 21 regarding the claim interpretation under 35 USC § 112(f) have been considered and are persuasive therefore the claims are no longer interpreted under 35 USC § 112(f).
Applicant’s amendments to Claims 1, 21, and 22 regarding the 35 USC § 112(a) rejections have been considered and are persuasive therefore the 35 USC § 112(a) rejections have been withdrawn.
Applicant’s amendments Claims 1, 14, and 21 regarding the 35 USC § 112(b) rejections have been considered and are persuasive therefore the 35 USC § 112(b) rejections have been withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 3, 2021 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 21 objected to because of the following informalities:  the fourth limitation of claim 21 recites “a user management circuitry configured to store the second tongue image information with information about the user, and transmit the second tongue image information to an analysis circuitry” the second tongue image information has not previously been defined in the claim however based on the amendments of the first three limitations it appears the limitation should be read as “a user management circuitry configured to store the second tongue image with information about the user, and transmit the second tongue image to an analysis circuitry”.  Appropriate correction is required.
Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 7-12, 14-15, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. NPL  2013 “Tongue Color Analysis for Medical Application”, Tianfu et al. (CN 205625892 U), Liu et al. NPL 2012 (“Tongue Tumor Detection in Medical Hyperspectral Images”) and further in view of Sabol et al. (US20040120557A1).
	Regarding Claim 1, Zhang discloses A tongue-image-based diagnostic system (Pg.10 Conclusion – “Given a tongue image the tongue color analysis system is able to first distinguish Healthy versus Disease with an average accuracy of 91.99%”), comprising:
	establish an estimation model (Pg.10 Conclusion – “the tongue color analysis system is able to first distinguish Healthy versus Disease with an average accuracy of 91.99%” – therefore an estimation model was established), wherein the image training data comprises a first tongue image for training (Pg.10 Left Col. Para.2 – “Half the images were randomly selected from either class to represent the training set”, image data used for training is interpreted as the first tongue image);
	analyze acquired image information using the estimation model (Pg.10 Conclusion – “Given a tongue image the tongue color analysis system is able to first distinguish Healthy versus Disease with an average accuracy of 91.99%.”), and to generate at least an analysis result about a probability that a user related to the acquired image information suffers from a cancer (Pg.2 Materials – “The tongue database is composed of 1045 images (one image per person) split into 143 Healthy and 902 Disease”, Pg.2 Table 1 – 500 images fit into the miscellaneous category, cancer is considered a disease therefore it would be part of the miscellaneous category and a probability of zero for cancer could be given to the healthy tongue data), wherein the acquired image information comprises a tongue image of the user to be diagnosed (Pg.10 Conclusion – “Given a tongue image the tongue color analysis system is able to first distinguish Healthy versus Disease with an average accuracy of 91.99%...11 illnesses can be  and 
a data generation circuitry configured to perform an image conversion operation on each first tongue image to generate a converted first tongue image (Pg.2 Left Col. – “the images are segmented [16] with the background removed and tongue foreground remaining”), and generate the image training data based on the first tongue image and the converted first tongue image (Pg.2 Left Col. – this paragraph lists the application steps where the final step is classification being performed between the illnesses therefore the segmented images were used for the image training data);
wherein the image conversion operation comprises at least one of an image translation operation and an image rotation operation, or at least one of an image segmentation operation (Pg.2 Left Col. – “the images are segmented [16] with the background removed and tongue foreground remaining”) and an image annotation operation (examiner notes that due to the conditional or statement only one of the conversion operations needed to be found in prior art); wherein the image segmentation operation comprises segmenting each first tongue image in accordance with body parts in the first tongue image (Pg. 2 left col. – “Tongue images are first captured using a specifically designed device with image correction. Afterwards, the images are segmented [16] with the background removed and tongue foreground remaining. Color features from each pixel are then extracted and assigned to 1 of 12 colors symbolizing the tongue color gamut [15]. This produces the tongue color feature vector”, the color features from each pixel are extracted from the segmented image and a tongue color feature vector is produced, therefore it is interpreted the tongue image in Fig.5 reproduced below is the segmented image and therefore the segmentation comprises segmenting the first tongue image in accordance with body parts [tongue]).

    PNG
    media_image1.png
    522
    720
    media_image1.png
    Greyscale

Conversely Zhang does not teach a parameter collector configured to acquire environmental parameter information, wherein the parameter collector comprises: a temperature collector configured to collect temperature information, and a brightness collector configured to collect brightness information;
a model establishment circuitry configured to perform a training process using a neural network algorithm and using image training data and the environmental parameter information to establish an estimation model, wherein the image training data comprises a first tongue image for training; and each first tongue image is associated with the temperature information and the brightness information
an analysis circuitry configured to analyze acquired image information wherein the acquired image information comprises a second tongue image of the user to be diagnosed
 a parameter collector configured to acquire environmental parameter information (Pg. 5 Para. 5 - environmental parameter detection device collects environmental parameter information), wherein the parameter collector comprises: a temperature collector configured to collect temperature information (Pg. 5 Para. 5 - environmental parameter detection device collects environmental parameter information.  “environmental parameter detection device 12 can be that humidity detector, PM2.5 detect device, formaldehyde examination device, etc.” therefore with temperature being a basic environmental factor it is interpreted a temperature detector could be used as an environmental parameter collector), and a brightness collector configured to collect brightness information (Pg. 5 Para. 5 - environmental parameter detection device collects environmental parameter information, “environmental parameter detection device 12 can be that humidity detector, PM2.5 detect device, formaldehyde examination device etc.”, Pg.4 Para.9 – “light intensity test device 5 detects light intensity in real time” therefore the device has a brightness detector which could be used as the environmental parameter);
the temperature information and the brightness information (Pg. 5 Para. 5 - environmental parameter detection device collects environmental parameter information.  “environmental parameter detection device 12 can be that humidity detector, PM2.5 detect device, formaldehyde examination device, etc.” therefore with temperature being a basic environmental factor it is interpreted a temperature detector could be used as an environmental parameter collector, Pg.4 Para.9 – “light intensity test device 5 detects light intensity in real time” therefore the device has a brightness detector which could be used as the environmental parameter)
an analysis circuitry configured to analyze acquired image information (Abstract – “external server is used for receive images to carry out analysis processes to the image, and will diagnose the result to return for the controller”)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the parameter collector and analysis circuitry of Tianfu to achieve the same results. One would have motivation to combine because it is small cost effective easy to operate and can be used in the home or a doctor’s office (Abstract).
Conversely Zhang and Tianfu do not teach a model establishment circuitry configured to perform a training process using a neural network algorithm and using image training data and the environmental parameter information to establish an estimation model, wherein the image training data comprises a first tongue image for training; and each first tongue image is associated with the […] (environmental information)
wherein the acquired image information comprises a second tongue image of the user to be diagnosed
However Liu et al. hereinafter Liu discloses wherein the image training data comprises a first tongue image for training (Fig. 3 shows a flowchart with image data being used for training, Pg.166 first paragraph – “The method includes two stages: training and testing. For training, the hyperspectral images of the tongue tumor are collected to learn the dictionary for SR after the denoising module and normalization module”, therefore the image data used for training is interpreted as the first tongue image); 
wherein the acquired image information comprises a second tongue image of the user to be diagnosed (Fig. 2 shows multiple images of the same patient therefore there is second tongue image, Pg. 172 Para. 4 – “This system has obvious applications as a computer-aided medical diagnostic tool”, therefore the images are used for diagnosis)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Tianfu to incorporate the first and second tongue images of Liu to achieve the same results. One would have motivation to combine because “MHSI is a promising method for noninvasive, rapid, and inexpensive evaluation of cancer in the tumor bed at the time of diagnosis” (Pg. 163 Para. 3]).
Conversely Zhang, Tianfu, and Liu do not teach a model establishment circuitry configured to perform a training process using a neural network algorithm and using image training data and the environmental parameter information to establish an estimation model and each first […] image is associated with the […] (environmental information)
However Sabol et al. hereinafter Sabol discloses a model establishment circuitry (Fig. 24 – 370 predictive model development module) configured to perform a training process using a neural network algorithm (Para [0366] – “The methodologies employed by the predictive model development module 370 may vary depending upon the application, the data available, and the desired output. In presently contemplated embodiments, for example, the processing may be based upon regression analysis, decision trees, clustering algorithms, neural network structures, expert systems, and so forth.”, Para [0300] – “Two different basic processes are involved in the neural network 202, namely, a training process and a testing process”) and using image training data (Para [0300] – “Two different basic processes are involved in the neural network 202, namely, a training process and a testing process”, Para [0008] – “The first and second image data are analyzed via a computer-assisted data operating algorithm to generate a result dataset identifying a computer feature of interest in the image data. The result dataset is then compared to the data from the human image reader, and feedback is provided to the human image reader based upon the analysis.”, therefore it is interpreted image data is used in the and the environmental parameter information to establish an estimation model (Para [0271] – “Various environmental factors are of particular interest in evaluating patient conditions and predispositions for certain conditions. Similar to demographic information, the environmental factors may aide in evaluating potential conditions which are much more subtle and difficult to identify.”, therefore in order to aide in evaluating potential conditions it is interpreted the environmental factors are included in the estimation model, additionally Para [0336] – “Similarly, parameters such as the environment of the hardware, as indicated at reference numeral 288, may be considered. Such environments may provide an indication, for example, of where and how a system is used, such as to differentiate specific functionalities of imaging systems used in emergency room settings from those used in other clinical applications, mobile settings, and so forth.”, Para [0337] – “By way of example, a system utilized by a user to interface with the knowledge base may, automatically or with user intervention, provide information relating to specific hardware devices, parameters, system capabilities, functions of the device, environments in which the devices are located or used, and so forth.”, Fig. 20 shows the environment information being sent to the integrated knowledge database and as seen in Fig. 24 the integrated knowledge base provides data for the data mining  and analysis modules which communicate with the predictive model development module) and each first […] image information is associated with the […] (environmental information) (Para [0271] – “Various environmental factors are of particular interest in evaluating patient conditions and predispositions for certain conditions. Similar to demographic information, the environmental factors may aide in evaluating potential conditions which are much more subtle and difficult to identify.”, therefore in order to aide in evaluating potential conditions it is interpreted the environmental factors are included in the estimation model, Additionally Para [0337] – “By way of example, a system utilized by a user to interface with the knowledge base may, automatically or with user intervention, provide information relating to specific hardware devices, parameters, system capabilities, functions of the environments in which the devices are located or used, and so forth”, it is interpreted the first image information [image data used for training] would be associated with the environment in which the imaging device was located or used)
Zhang and Sabol are both analogous arts considering they are both in the field of machine learning image diagnosis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Tianfu to incorporate the neural network model establishment, the first tongue image being associated with the environmental factor, and the user management device of Sabol to achieve the same results. One would have motivation to combine because “various environmental factors are of particular interest in evaluating patient conditions and predispositions for certain conditions. Similar to demographic information, the environmental factors may aide in evaluating potential conditions which are much more subtle and difficult to identify” (Para [0271]).  Additionally “patient care can be improved by more rapid and informed identification of disease states, medical conditions, predispositions for future conditions and events, and so forth” (Para [0011]).
Regarding Claim 3, Zhang, Tianfu, Liu, and Sabol disclose all the elements of the claimed invention as cited in claim 1.
	Conversely Zhang does not teach the parameter collector further comprises a physiological parameter collector configured to collect physiological parameter information, and the physiological parameter information comprises at least one of body temperature information, respiratory rate information and heart rate information of a user
the model establishment circuitry is further configured to perform the training process using the image training data, the environmental parameter information corresponding to the image training data and the physiological parameter information and establish the estimation model
the parameter collector further comprises a physiological parameter collector configured to collect physiological parameter information (Pg.5 Para.2 – the device consists of a human parameters detection device), and the physiological parameter information comprises at least one of body temperature information, respiratory rate information and heart rate information of a user (Pg.5 Para.2 – “human parameters detection device 11 can be sphygomanometer, heartbeat detection device, urine detector etc.”),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the parameter collector of Tianfu to achieve the same results. One would have motivation to combine because it is small cost effective easy to operate and can be used in the home or a doctor’s office (Abstract).
Conversely Zhang and Tianfu do not teach the model establishment circuitry is further configured to perform the training process using the image training data, the environmental parameter information corresponding to the image training data and the physiological parameter information and establish the estimation model
However Sabol discloses the model establishment circuitry is further configured to perform the training process (Para [0366] – “The methodologies employed by the predictive model development module 370 may vary depending upon the application, the data available, and the desired output. In presently contemplated embodiments, for example, the processing may be based upon regression analysis, decision trees, clustering algorithms, neural network structures, expert systems, and so forth.”, Para [0300] – “Two different basic processes are involved in the neural network 202, namely, a training process and a testing process”) using the image training data (Para [0300] – “Two different basic processes are involved in the neural network 202, namely, a training process and a testing process”, Para [0008] – “The first and second image data are analyzed via a computer-assisted data operating algorithm to generate a result dataset identifying a computer feature of interest in the image data. The , the environmental parameter information corresponding to the image training data and the physiological parameter information and establish the estimation model (Para [0271] – “Various environmental factors are of particular interest in evaluating patient conditions and predispositions for certain conditions. Similar to demographic information, the environmental factors may aide in evaluating potential conditions which are much more subtle and difficult to identify.”, therefore in order to aide in evaluating potential conditions it is interpreted the environmental factors are included in the estimation model, additionally Para [0336] – “Similarly, parameters such as the environment of the hardware, as indicated at reference numeral 288, may be considered. Such environments may provide an indication, for example, of where and how a system is used, such as to differentiate specific functionalities of imaging systems used in emergency room settings from those used in other clinical applications, mobile settings, and so forth.”, Para [0337] – “By way of example, a system utilized by a user to interface with the knowledge base may, automatically or with user intervention, provide information relating to specific hardware devices, parameters, system capabilities, functions of the device, environments in which the devices are located or used, and so forth.”, Fig. 20 shows the environment information being sent to the integrated knowledge database and as seen in Fig. 24 the integrated knowledge base provides data for the data mining  and analysis modules which communicate with the predictive model development module)
Zhang and Sabol are both analogous arts considering they are both in the field of machine learning image diagnosis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Tianfu to incorporate the neural network model establishment, the first tongue image being associated with the environmental factor, and the user 
Regarding Claim 7, Zhang, Tianfu, Liu, and Sabol disclose all the elements of the claimed invention as cited in claim 1.
Zhang further discloses the model establishment circuitry is further configured to validate the estimation model (Pg.10 Left Col. Para.2 – “Half the images were randomly selected from either class to represent the training set and the remaining samples assigned to the test set.”, Pg.10 Right Col. Para.2 - “As part of the future work we plan on returning to Guangdong Provincial Hospital of Traditional Chinese Medicine and collect more diseased tongue images…the experimental results in the form of Healthy versus Disease classification and typical disease analysis will be recalculated in order to further validate its statistical accuracy” therefore it is interpreted the test data is used to validate the training data set therefore the circuitry that establishes the analysis system using training data also uses the testing data to validate the system), and
the analysis circuitry is further configured to, if the model establishment circuitry successfully validates the estimation model (Pg.10 Left Col. Para. 5 - “An illness is considered successfully classified if its average accuracy is greater than or equal to 70%”), analyze […] image using the validated estimation model and generate the analysis result corresponding to the […] image (Pg.10 Conclusion - “Given a tongue image the tongue color analysis system is able to first distinguish Healthy versus Disease with an average accuracy of 91.99%. If the image is from Disease it is further assigned to one of .
Conversely Zhang does not teach the second tongue image coming from the same user as the first tongue image
However Liu discloses the second tongue image (Fig. 2 shows multiple images of the same patient therefore there is a second tongue image, Pg. 172 Para. 4 – “This system has obvious applications as a computer-aided medical diagnostic tool”, therefore the images are used in analysis for diagnosis)
Zhang and Liu are both analogous arts considering they are both in the field of machine learning tongue image diagnosis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Tianfu to incorporate the first and second tongue images of Liu to achieve the same results. One would have motivation to combine because “MHSI is a promising method for noninvasive, rapid, and inexpensive evaluation of cancer in the tumor bed at the time of diagnosis” (Pg. 163 Para. 3]).
Regarding Claim 8, Zhang, Tianfu, Liu, and Sabol disclose all the elements of the claimed invention as cited in claim 1.
Zhang does not teach an image collection assembly comprising an image collector and configured to acquire at least one of the first tongue image and the second tongue image with the image collector, and transmit the first tongue image to the model establishment circuitry and transmit the second tongue image to the analysis circuitry 
an image collection assembly (Pg. 164 Fig. 1 – assembly) comprising an image collector (Fig.1 – camera is part of the assembly and configured to acquire at least one of the first tongue image and the second tongue image with the image collector (Fig. 3 – both training and testing images are taken using hypospectral image acquisition therefor it is interpreted the same camera is used for both), and transmit the first tongue image to the model establishment circuitry and transmit the second tongue image to the analysis circuitry (Pg. 164 Fig. 1 camera is connected to a computer therefore it is interpreted the training images are transmitted to the model establishment circuitry and the testing data is transmitted to the analysis circuitry)
Zhang and Liu are both analogous arts considering they are both in the field of machine learning tongue image diagnosis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Tianfu to incorporate the first and second tongue images of Liu to achieve the same results. One would have motivation to combine because “MHSI is a promising method for noninvasive, rapid, and inexpensive evaluation of cancer in the tumor bed at the time of diagnosis” (Pg. 163 Para. 3]).
Regarding Claim 9, Zhang, Tianfu, Liu, and Sabol disclose all the elements of the claimed invention as cited in claims 1 and 8.
Zhang further discloses the image collection assembly further comprises: a light source configured to generate light (Pg.4 Left Col. – “The capture device used was a three-chip CCD camera with 8 bit resolution and two D65 fluorescent tubes placed symmetrically around the camera in order to produce a uniform illumination”);
Conversely Zhang does not teach the image collection assembly further comprises:  a light brightness sensor configured to collect a brightness value of the environment; and
the image collection assembly further comprises: a brightness adjustment circuitry
a brightness adjustment circuitry configured to: receive the brightness value from the light brightness sensor,
a brightness adjustment circuitry configured to: compare the received brightness value with a predetermined brightness value,
a brightness adjustment circuitry configured to: if the received brightness value is different from the predetermined brightness value, adjust the brightness value of the light generated by the light source until the brightness value collected by the light brightness sensor is the same as the predetermined brightness value, and
a brightness adjustment circuitry configured to:   if the brightness value collected by the light brightness sensor is the same as the predetermined brightness value, control the image collector to collect image information.
However Tianfu discloses the image collection assembly further comprises:  a light brightness sensor configured to collect a brightness value of the environment (Pg.4 Para.7 - “this diagnosing and treating apparatus can also include: light intensity test device 5…light intensity test device 5 is used for detecting light intensity”); and
the image collection assembly further comprises: a brightness adjustment circuitry (Pg.4 Para.7 - “Controller 2 all electrically connects with light intensity test device 5, light source 6, this controller 2 is for receiving the light intensity of light intensity test device 5 detection, and when the light intensity of detection is less than default light intensity, starts and regulate light source 6” therefore the controller is interpreted as the brightness adjustment circuitry)
a brightness adjustment circuitry configured to: receive the brightness value from the light brightness sensor (Pg.4 Para.7 - “controller 2 is for receiving the light intensity of light intensity test device 5”),
a brightness adjustment circuitry configured to: compare the received brightness value with a predetermined brightness value (Pg.4 Para.7 - “when the light intensity of detection is less than default light intensity, starts and regulate light source” therefore the light intensity detected is compared to the default light intensity),
a brightness adjustment circuitry configured to: if the received brightness value is different from the predetermined brightness value, adjust the brightness value of the light generated by the light source until the brightness value collected by the light brightness sensor is the same as the predetermined brightness value (Pg.4 Para.7 - “Specifically, controller 2 can be by controlling the curtage of light source 6 to reach to regulate the purpose of the brightness of light source 6”), and
a brightness adjustment circuitry configured to:   if the brightness value collected by the light brightness sensor is the same as the predetermined brightness value, control the image collector to collect image information (Pg.4 Para. 9 - “When the light intensity of detection reaches to preset light intensity, controller 2 starts camera head 1, and camera head 1 gathers the image that need to shoot position”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the brightness adjustment of Tianfu to achieve the same results. One would have motivation to combine because it is small cost effective easy to operate and can be used in the home or a doctor’s office (Abstract).
Regarding Claim 10, Zhang, Tianfu, Liu, and Sabol disclose all the elements of the claimed invention as cited in claim 1.
Zhang further discloses the image training data further comprises health condition data corresponding to the first tongue image (Pg.10 Left Col. Para.2 – “Half the images were randomly selected from either class to represent the training set and the remaining samples assigned to the test set” therefore the health condition information is used in the training data), and the health condition data comprises information about the user suffering from the cancer or information about a probability that the user suffers from the cancer (Pg.10 Left Col. Para. 5 - “The process is repeated until all illnesses have been classified. The same experimental setup described in Section 4.1 was applied, where half the images are randomly selected for training and test sets” Therefore disease data is also present in the training data where cancer is considered a disease and would fit into the miscellaneous category as shown in Table 1 Pg.2).
Regarding Claim 11 Zhang, Tianfu, Liu, and Sabol disclose all the elements of the claimed invention as cited in claims 1 and 8.
	Zhang further discloses the image collector is further configured to acquire an oral image of the user when acquiring the first tongue image (Pg.2-3 Materials – 1043 images of the tongue were taken using a three-chip CCD camera, these images used for training and testing are interpreted as the first tongue image), and the model establishment circuitry is further configured to analyze the oral image (Pg.10 Left Col. Para.2 - “Half the images were randomly selected from either class to represent the training set and the remaining samples assigned to the test set” testing data is used to validate the training data therefore the model establishment circuity is analyzing the images).
Regarding Claim 12, Zhang, Tianfu, Liu, and Sabol disclose all the elements of the claimed invention as cited in claims 1 and 7.
Zhang further discloses the model establishment circuitry is further configured to: validate the estimation model using a plurality of groups of validation data (Pg.10 Left Col. Para.5 - “Next, each cluster is examined one by one to determine whether illnesses within it can be classified. This is accomplished by comparing illnesses inside the cluster and removing the illness with the highest classification. The process is repeated until all illnesses have been classified. The same experimental setup described in Section 4.1 was applied, where half the images are randomly selected for training and test sets” therefore the validation data (testing) is grouped by disease type, Pg.10 Right Col. Para.2 As  Wherein each group of validation data comprises image information and a health estimation result corresponding to the image information (It is interpreted that the validation (testing) groups would contain the health estimation with the image information to determine the accuracy of the estimation model); and
the model establishment circuitry is further configured to: based on coherence of validation results of the plurality of groups of validation data with the health estimation result being greater than a predetermined probability, determine that the estimation model is validated successfully (Pg.10 Left Col. Para. 5 - “An illness is considered successfully classified if its average accuracy is greater than or equal to 70%”, it is interpreted that the average accuracy is equivalent to a probability of the health estimation result for each disease).
Regarding Claim 14, Zhang discloses A tongue-image-based diagnostic method, (Pg.10 Conclusion – “Given a tongue image the tongue color analysis system is able to first distinguish Healthy versus Disease with an average accuracy of 91.99%”, Pg.4 contains the beginning of the methods section), comprising:
establishing an estimation model (Pg.10 Conclusion – “the tongue color analysis system is able to first distinguish Healthy versus Disease with an average accuracy of 91.99%” – therefore an estimation model was established); and
analyzing acquired image information using the estimation model (Pg.10 Conclusion – “Given a tongue image the tongue color analysis system is able to first distinguish Healthy versus Disease with an average accuracy of 91.99%.”), and generating an analysis result about a probability that a user corresponding to the acquired image information suffers from a cancer (Pg.2 Materials – “The tongue database is composed of 1045 images (one image per person) split into 143 Healthy and 902 Disease”, Pg.2 Table 1 – 500 images fit into the miscellaneous category, cancer is considered a disease therefore it would be part of the miscellaneous category and a probability of zero for cancer could be given to the healthy tongue data), 
wherein before performing the training process using image training data and the environmental parameter information, and establishing the estimation model (Pg. 2 left col. – “Tongue images are first captured using a specifically designed device with image correction. Afterwards, the images are segmented [16] with the background removed and tongue foreground remaining”, acquiring images and segmenting images are the first steps), the diagnostic method further comprises:
acquiring the first tongue image (Pg. 2 left col. – “Tongue images are first captured using a specifically designed device with image correction”);
performing an image conversion operation on the acquired first tongue image to generate a converted first tongue image (Pg.2 Left Col. - the application process is described in this paragraph where the images are segmented after they are received and is listed as the second step therefore an image is segmented before training process described in Pg.10 Left Col. Para.2); and generating the image training data using the first tongue image and the converted first tongue image (Pg.2 Left Col. - The last step listed is classification being performed between the illnesses in addition to Healthy versus Disease which is interpreted as the training process which is performed on the segmented images);
wherein performing the image conversion operation on the acquired first tongue image (Pg.2 Left Col. – “the images are segmented [16] with the background removed and tongue foreground remaining”) comprises: 
performing at least one of an image segmentation operation (Pg.2 Left Col. – “the images are segmented [16] with the background removed and tongue foreground remaining”) and an image annotation operation on the first tongue image, or 
performing at least one of an image translation operation and an image rotation operation on the first tongue image (examiner notes that due to the conditional or statement only one of the conversion operations needed to be found in prior art); wherein the image segmentation operation comprises segmenting the first tongue image in accordance with body parts in the first tongue image (Pg. 2 left col. – “Tongue images are first captured using a specifically designed device with image correction. Afterwards, the images are segmented [16] with the background removed and tongue foreground remaining. Color features from each pixel are then extracted and assigned to 1 of 12 colors symbolizing the tongue color gamut [15]. This produces the tongue color feature vector”, the color features from each pixel are extracted from the segmented image and a tongue color feature vector is produced, therefore it is interpreted the tongue image in Fig.5 reproduced above is the segmented image and therefore the segmentation comprises segmenting the first tongue image in accordance with body parts [tongue]).
Conversely Zhang does no teach acquiring environmental parameter information comprising temperature information and brightness information; 
performing a training process using a neural network algorithm and using image training data and the environmental parameter information, and establishing an estimation model, wherein the image training data comprises a first tongue image for training; and each first tongue image is associated with the temperature information and the brightness information; and
wherein the acquired image information comprises a second tongue image of the user to be diagnosed
	However Tianfu discloses acquiring environmental parameter information (Pg. 5 Para. 5 - environmental parameter detection device collects environmental parameter information) comprising temperature information and brightness information (Pg. 5 Para. 5 - environmental parameter detection device collects environmental parameter information.  “environmental parameter detection device 12 can be that humidity detector, PM2.5 detect device, formaldehyde examination device etc.” therefore with temperature being a basic environmental factor it is interpreted a temperature detector could be used as an environmental parameter collector to collect temperature information, the light intensity test device disclosed in Pg.4 Para.9 could be used as a parameter collector to collect brightness information);
the temperature information and the brightness information (Pg. 5 Para. 5 - environmental parameter detection device collects environmental parameter information.  “environmental parameter detection device 12 can be that humidity detector, PM2.5 detect device, formaldehyde examination device, etc.” therefore with temperature being a basic environmental factor it is interpreted a temperature detector could be used as an environmental parameter collector, Pg.4 Para.9 – “light intensity test device 5 detects light intensity in real time” therefore the device has a brightness detector which could be used as the environmental parameter)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the parameter collector and analysis circuitry of Tianfu to achieve the same results. One would have motivation to combine because it is small cost effective easy to operate and can be used in the home or a doctor’s office (Abstract).
Conversely Zhang and Tianfu do not teach performing a training process using a neural network algorithm and using image training data and the environmental parameter information wherein the image training data comprises first tongue image for training, and each first tongue image is associated with the […] (environmental information)
wherein the acquired image information comprises a second tongue image of the user to be diagnosed
However Liu et al. hereinafter Liu discloses wherein the image training data comprises first tongue image for training (Fig. 3 shows a flowchart with image data being used for training, Pg.166 first paragraph – “The method includes two stages: training and testing. For training, the hyperspectral images of the tongue tumor are collected to learn the dictionary for SR after the denoising module and normalization module”, therefore the image data used for training is interpreted as the first tongue image); 
wherein the acquired image information comprises a second tongue image of the user to be diagnosed (Fig. 2 shows multiple images of the same patient therefore there is a second tongue image, Pg. 172 Para. 4 – “This system has obvious applications as a computer-aided medical diagnostic tool”, therefore the images are used for diagnosis)
Zhang and Liu are both analogous arts considering they are both in the field of machine learning tongue image diagnosis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Tianfu to incorporate the first and second tongue images of Liu to achieve the same results. One would have motivation to combine because “MHSI is a promising method for noninvasive, rapid, and inexpensive evaluation of cancer in the tumor bed at the time of diagnosis” (Pg. 163 Para. 3]).
Conversely Zhang, Tianfu, and Liu do not teach a model establishment circuitry configured to perform a training process using a neural network algorithm and using image training data and the environmental parameter information to establish an estimation model and each first […] image is associated with the […] (environmental information)
performing a training process using a neural network algorithm (Para [0366] – “The methodologies employed by the predictive model development module 370 may vary depending upon the application, the data available, and the desired output. In presently contemplated embodiments, for example, the processing may be based upon regression analysis, decision trees, clustering algorithms, neural network structures, expert systems, and so forth.”, Para [0300] – “Two different basic processes are involved in the neural network 202, namely, a training process and a testing process”) and using image training data (Para [0300] – “Two different basic processes are involved in the neural network 202, namely, a training process and a testing process”, Para [0008] – “The first and second image data are analyzed via a computer-assisted data operating algorithm to generate a result dataset identifying a computer feature of interest in the image data. The result dataset is then compared to the data from the human image reader, and feedback is provided to the human image reader based upon the analysis.”, therefore it is interpreted image data is used in the training data for an analysis to be performed) and the environmental parameter information (Para [0271] – “Various environmental factors are of particular interest in evaluating patient conditions and predispositions for certain conditions. Similar to demographic information, the environmental factors may aide in evaluating potential conditions which are much more subtle and difficult to identify.”, therefore in order to aide in evaluating potential conditions it is interpreted the environmental factors are included in the estimation model, additionally Para [0336] – “Similarly, parameters such as the environment of the hardware, as indicated at reference numeral 288, may be considered. Such environments may provide an indication, for example, of where and how a system is used, such as to differentiate specific functionalities of imaging systems used in emergency room settings from those used in other clinical applications, mobile settings, and so forth.”, Para [0337] – “By way of example, a system utilized by a user to interface with the knowledge base may, automatically or with user intervention, provide information relating to specific hardware devices, parameters, system capabilities, environments in which the devices are located or used, and so forth.”, Fig. 20 shows the environment information being sent to the integrated knowledge database and as seen in Fig. 24 the integrated knowledge base provides data for the data mining  and analysis modules which communicate with the predictive model development module), […] and each first […] image is associated with the […] (environmental information) (Para [0271] – “Various environmental factors are of particular interest in evaluating patient conditions and predispositions for certain conditions. Similar to demographic information, the environmental factors may aide in evaluating potential conditions which are much more subtle and difficult to identify.”, therefore in order to aide in evaluating potential conditions it is interpreted the environmental factors are included in the estimation model, Para [0337] – “By way of example, a system utilized by a user to interface with the knowledge base may, automatically or with user intervention, provide information relating to specific hardware devices, parameters, system capabilities, functions of the device, environments in which the devices are located or used, and so forth”, it is interpreted the first image [image data used for training] would be associated with the environment in which the imaging device was located or used);
Zhang and Sabol are both analogous arts considering they are both in the field of machine learning image diagnosis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Tianfu to incorporate the neural network model establishment, the first tongue image being associated with the environmental factor, and the user management device of Sabol to achieve the same results. One would have motivation to combine because “various environmental factors are of particular interest in evaluating patient conditions and predispositions for certain conditions. Similar to demographic information, the environmental factors may aide in evaluating potential conditions which are much more subtle and difficult to identify” (Para [0271]).  Additionally “patient care can be improved by more rapid and informed identification of 
Regarding Claim 15, Zhang, Tianfu, Liu, and Sabol disclose all the elements of the claimed invention as cited in claim 14.
	Zhang does further discloses acquiring the information above before performing the training process using image training data and the environmental parameter information, and establishing the estimation model (Pg.2 Left Col. – “Experimental results were carried out on a large scale dataset consisting of 143 Healthy and 902 Disease samples” therefore it is interpreted all the data was acquired before the training and testing experimentation),
	performing the training process using image training data (Pg.10 Left Col. Para.2 – Image data of both healthy and diseased tongues were split into training and testing groups to train a diagnosis model into two classification groups, Pg.10 Left Col. Para.5 further classifies the diseased group into 13 different diseases using training and testing) 
	Conversely Zhang does not teach the diagnostic method further comprises acquiring at least one of physiological parameter information, drug administration information and dietary parameter information
and the environmental parameter information further comprises: performing the training process using the image training data, at least one of (i) the temperature information and (ii) the brightness information, and at least one of (i) the physiological parameter information, (ii) the drug administration information and (iii) the dietary parameter information
However Tianfu discloses the diagnostic method further comprises acquiring at least one of physiological parameter information, drug administration information and dietary parameter information (controller 2 is additionally operable to receive the human parameters information of human body parameter detection device 11); 
at least one of (i) the temperature information and (ii) the brightness information (Pg. 5 Para. 5 - environmental parameter detection device collects environmental parameter information.  “environmental parameter detection device 12 can be that humidity detector, PM2.5 detect device, formaldehyde examination device, etc.” therefore with temperature being a basic environmental factor it is interpreted a temperature detector could be used as an environmental parameter collector, Pg.4 Para.9 – “light intensity test device 5 detects light intensity in real time” therefore the device has a brightness detector which could be used as the environmental parameter)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the physiological parameter of Tianfu to achieve the same results. One would have motivation to combine because it is small cost effective easy to operate and can be used in the home or a doctor’s office (Abstract).
Conversely Zhang and Tianfu do not teach and the environmental parameter information further comprises: performing the training process using the image training data, at least one of (i) the temperature information and (ii) the brightness information , and at least one of (i) the physiological parameter information, (ii) the drug administration information and (iii) the dietary parameter information
However Sabol discloses and the environmental parameter information further comprises (Para [0271] – “Various environmental factors are of particular interest in evaluating patient conditions and predispositions for certain conditions. Similar to demographic information, the environmental factors may aide in evaluating potential conditions which are much more subtle and difficult to identify.”, therefore in order to aide in evaluating potential conditions it is interpreted the environmental factors are included in the estimation model, Para [0337] – “By way of example, a system utilized by a user to interface with the knowledge base may, automatically or with user intervention, provide information relating to specific hardware devices, parameters, system capabilities, functions of environments in which the devices are located or used, and so forth”, it is interpreted the first image information [image data used for training] would be associated with the environment in which the imaging device was located or used): performing the training process using the image training data (Para [0377] – “Such algorithms, generally referred to herein as CAX algorithms, may include processing and analysis of a number of types of data, such as medical diagnostic image data. The present techniques offer enhanced utility in refining such processes as described above, and for refining the processes through a learning or training process to enhance detection, segmentation, classification and other functions carried out by such processes”), […] (environmental information) (Para [0271] – “Various environmental factors are of particular interest in evaluating patient conditions and predispositions for certain conditions. Similar to demographic information, the environmental factors may aide in evaluating potential conditions which are much more subtle and difficult to identify.”, therefore in order to aide in evaluating potential conditions it is interpreted the environmental factors are included in the estimation model, Para [0337] – “By way of example, a system utilized by a user to interface with the knowledge base may, automatically or with user intervention, provide information relating to specific hardware devices, parameters, system capabilities, functions of the device, environments in which the devices are located or used, and so forth”, it is interpreted the first image information [image data used for training] would be associated with the environment in which the imaging device was located or used), and at least one of (i) the physiological parameter information, (ii) the drug administration information and (iii) the dietary parameter information (Fig. 8 shows the list of resources that can be used in the computer-assisted diagnosis system including physiological parameters determined in a physical exam, drug use data, and food intake data.)

    PNG
    media_image2.png
    660
    412
    media_image2.png
    Greyscale

Zhang and Sabol are both analogous arts considering they are both in the field of machine learning image diagnosis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Tianfu to incorporate the neural network model establishment, the first tongue image being associated with the environmental factor, and the user management device of Sabol to achieve the same results. One would have motivation to combine because “various environmental factors are of particular interest in evaluating patient conditions and predispositions for certain conditions. Similar to demographic information, the environmental factors may aide in evaluating potential conditions which are much more subtle and difficult to identify” (Para [0271]).  Additionally “patient care can be improved by more rapid and informed identification of disease states, medical conditions, predispositions for future conditions and events, and so forth” (Para [0011]).
Regarding Claim 18, Zhang, Tianfu, Liu, and Sabol disclose all the elements of the claimed invention as cited in claim 14.
 validating the estimation model (Pg.10 Left Col. Para.2 – “Half the images were randomly selected from either class to represent the training set and the remaining samples assigned to the test set.”, Pg.10 Right Col. Para.2 As part of the future work we plan on returning to Guangdong Provincial Hospital of Traditional Chinese Medicine and collect more diseased tongue images…the experimental results in the form of Healthy versus Disease classification and typical disease analysis will be recalculated in order to further validate its statistical accuracy” therefore it is interpreted the test data is used to validate the training data set);
if the estimation model is validated successfully (Pg.10 Left Col. Para. 5 - “An illness is considered successfully classified if its average accuracy is greater than or equal to 70%”), analyzing the […] image using the validated estimation model (Pg.10 Conclusion - “Given a tongue image the tongue color analysis system is able to first distinguish Healthy versus Disease with an average accuracy of 91.99%. If the image is from Disease it is further assigned to one of three clusters. From these clusters 11 illnesses can be successfully classified given a classification rate of at least 70%” – therefore the given tongue image which is interpreted as the second tongue image is analyzed by the analysis system (70% accuracy is considered successfully validated as stated above therefore the system is validated));
and generating the analysis result corresponding to the […] image (Pg. 10 Conclusion - the given tongue image which is interpreted as the second tongue image is analyzed by the analysis system which can distinguish between healthy and disease and further distinguish the type of disease, Pg.11 Para. 1 – “can be used in medical applications to detect various illnesses” therefore results are generated).
Conversely Zhang does not teach the second tongue image coming from the same user as the first tongue image
However Liu discloses the second tongue image (Fig. 2 shows multiple images of the same patient therefore there is a second tongue image, Pg. 172 Para. 4 – “This system has obvious 
Zhang and Liu are both analogous arts considering they are both in the field of machine learning tongue image diagnosis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Tianfu to incorporate the first and second tongue images of Liu to achieve the same results. One would have motivation to combine because “MHSI is a promising method for noninvasive, rapid, and inexpensive evaluation of cancer in the tumor bed at the time of diagnosis” (Pg. 163 Para. 3]).
Regarding Claim 19, Zhang, Tianfu, Liu, and Sabol disclose all the elements of the claimed invention as cited in claims 14 and 18.
Zhang further discloses the image training data further comprises health condition data of the user corresponding to the first tongue image (Pg.10 Left Col. Para.2 – “Half the images were randomly selected from either class to represent the training set and the remaining samples assigned to the test set” therefore the health condition information is used in the training data), and the health condition data comprises information about the user corresponding to the first tongue image suffering from a cancer or information about a probability that the user suffers from the cancer (Pg.10 Left Col. Para. 5 - “The process is repeated until all illnesses have been classified. The same experimental setup described in Section 4.1 was applied, where half the images are randomly selected for training and test sets” Therefore disease type data is also present in the training data where cancer is considered a disease and would fit into the miscellaneous category as shown in Table 1 Pg.2).
Regarding Claim 20, Zhang discloses A tongue-image-based diagnostic system (Pg.10 Conclusion – “Given a tongue image the tongue color analysis system is able to first distinguish Healthy versus Disease with an average accuracy of 91.99%”), comprising:
 a processor, and
a memory storing computer programs executable by the processor,
wherein the computer programs, when executed by the processor, cause the processor to perform the diagnostic method according to claim 14.
However Tianfu discloses a processor (Abstract – controller is connected to the external server which receives the images and carries out an analysis process therefore it is interpreted the system comprises of a processor), and
a memory storing computer programs executable by the processor (Abstract – controller is connected to the external server which receives the images and carries out an analysis process therefore it is interpreted the external server contains a memory to store the analysis computer program),
wherein the computer programs, when executed by the processor, cause the processor to perform the diagnostic method (Abstract – controller is connected to the external server which receives the images and carries out an analysis process to make a diagnosis) according to claim 14 (Claim 14 is taught by Tianfu and Zhang as cited above).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the processor and memory to perform the diagnostic methods of Tianfu to achieve the same results. One would have motivation to combine because it is small cost effective easy to operate and can be used in the home or a doctor’s office (Abstract).
Regarding Claim 21, Zhang discloses Zhang discloses A tongue-image-based diagnostic system (Pg.10 Conclusion – “Given a tongue image the tongue color analysis system is able to first distinguish Healthy versus Disease with an average accuracy of 91.99%”), comprising:
	establish an estimation model (Pg.10 Conclusion – “the tongue color analysis system is able to first distinguish Healthy versus Disease with an average accuracy of 91.99%” – therefore an estimation model was established), 
	and to generate at least an analysis result about a probability that a user related to the acquired image information suffers from a cancer (Pg.2 Materials – “The tongue database is composed of 1045 images (one image per person) split into 143 Healthy and 902 Disease”, Pg.2 Table 1 – 500 images fit into the miscellaneous category, cancer is considered a disease therefore it would be part of the miscellaneous category and a probability of zero for cancer could be given to the healthy tongue data), wherein the second tongue image comprises tongue image of the user to be diagnosed (Pg.10 Conclusion – “Given a tongue image the tongue color analysis system is able to first distinguish Healthy versus Disease with an average accuracy of 91.99%...11 illnesses can be successfully classified given a classification rate of at least 70%.” The given tongue image for analysis is considered to be the second tongue image which can be diagnosed with the analysis system); and 
a data generation circuitry configured to perform an image conversion operation on the first tongue image so as to generate a converted first tongue image (Pg.2 Left Col. – “the images are segmented [16] with the background removed and tongue foreground remaining”), and generate the image training data based on the first tongue image and the converted first tongue image (Pg.2 Left Col. – this paragraph lists the application steps where the final step is classification being performed between the illnesses therefore the segmented images were used for the image training data);
wherein the image conversion operation comprises at least one of an image translation operation and an image rotation operation, or at least one of an image segmentation operation (Pg.2 Left Col. – “the images are segmented [16] with the background removed and tongue foreground remaining”) and an image annotation operation (examiner notes that due to the conditional or statement only one of the conversion operations needed to be found in prior art); wherein the image segmentation operation comprises segmenting the first tongue image in accordance with body parts in the first tongue image (Pg. 2 left col. – “Tongue images are first captured using a specifically designed device with image correction. Afterwards, the images are segmented [16] with the background removed and tongue foreground remaining. Color features from each pixel are then extracted and assigned to 1 of 12 colors symbolizing the tongue color gamut [15]. This produces the tongue color feature vector”, the color features from each pixel are extracted from the segmented image and a tongue color feature vector is produced, therefore it is interpreted the tongue image in Fig.5 reproduced below is the segmented image and therefore the segmentation comprises segmenting the first tongue image in accordance with body parts [tongue]).
Conversely Zhang does not teach a parameter collector configured to acquire environmental parameter information, wherein the parameter collector comprises: a temperature collector configured to collect temperature information, and a brightness collector configured to collect brightness information 
a model establishment circuitry configured to perform a training process using a neural network algorithm and using image training data and the environmental parameter information to establish an estimation model, wherein the image training data comprises first tongue image for training and each first tongue image is associated with the temperature information and the brightness information
an image collection assembly configured to acquire second tongue image;
a user management circuitry configured to store the second tongue image information with information about the user, and transmit the second tongue image information to an analysis circuitry;
the analysis circuitry configured to analyze the second tongue image using the estimation model wherein the second tongue image comprises tongue image of the user to be diagnosed 
wherein the user management circuitry is further configured to receive the analysis result from the analysis circuitry and store the analysis result with the information about the user, to establish a personal profile database for each user; and
However Tianfu discloses a parameter collector configured to acquire environmental parameter information (Pg. 5 Para. 5 - environmental parameter detection device collects environmental parameter information), wherein the parameter collector comprises: a temperature collector configured to collect temperature information (Pg. 5 Para. 5 - environmental parameter detection device collects environmental parameter information.  “environmental parameter detection device 12 can be that humidity detector, PM2.5 detect device, formaldehyde examination device, etc.” therefore with temperature being a basic environmental factor it is interpreted a temperature detector could be used as an environmental parameter collector), and a brightness collector configured to collect brightness information (Pg. 5 Para. 5 - environmental parameter detection device collects environmental parameter information, “environmental parameter detection device 12 can be that humidity detector, PM2.5 detect device, formaldehyde examination device etc.”, Pg.4 Para.9 – “light intensity test device 5 detects light intensity in real time” therefore the device has a brightness detector which could be used as the environmental parameter);
the temperature information and the brightness information (Pg. 5 Para. 5 - environmental parameter detection device collects environmental parameter information.  “environmental parameter detection device 12 can be that humidity detector, PM2.5 detect device, formaldehyde examination device, etc.” therefore with temperature being a basic environmental factor it is interpreted a temperature detector could be used as an environmental parameter collector, Pg.4 Para.9 – “light intensity test device 5 detects light intensity in real time” therefore the device has a brightness detector which could be used as the environmental parameter)
an analysis circuitry configured to analyze acquired image information (Abstract – “external server is used for receive images to carry out analysis processes to the image, and will diagnose the result to return for the controller”)
and a user management circuitry configured to transmit the second tongue image information to an analysis circuitry (Abstract – “The utility model provides a diagnose device and system of diagnosing wherein should diagnose the device and include: camera device, controller and display, camera device are used for gathering the image at user's need shooting position, the controller is connected with the camera device electricity for receive the image that camera device gathered, the controller still is used for being connected with the external server electricity, and the controller is used for sending the image of receiving to external server, and external server is used for receive images to carry out analysis processes to the image, and will diagnose the result to return for the controller”, For clarification: “external server is used for receive images to carry out analysis processes to the image, and will diagnose the result to return for the controller” (Abstract), therefore the external server establishes a link between tongue images and the analysis result by providing a diagnosis based on the received image and the device then displays the diagnosis that is linked to the received image); 
wherein the user management circuitry is further configured to receive the analysis result from the analysis circuitry (Abstract – “external server is used for receive images to carry out analysis processes to the image, and will diagnose the result to return for the controller, the controller still is used for receiving the diagnosis result, the display is connected with the controller electricity for receive and output diagnosis result”);
Zhang and Tianfu are both analogous arts considering they are both in the field of tongue image diagnosis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the parameter collector and analysis 
Conversely Zhang and Tianfu do not teach a model establishment circuitry configured to perform a training process using a neural network algorithm and using image training data and the environmental parameter information to establish an estimation model, wherein the image training data comprises first tongue image for training and each first tongue image is associated with the temperature information and the brightness information
an image collection assembly configured to acquire second tongue image;
a […] circuitry configured to store the second tongue image information with information about the user, and transmit the second tongue image information to an analysis circuitry;
the analysis circuitry configured to analyze the second tongue image using the estimation model wherein the second tongue image comprises tongue image of the user to be diagnosed 
wherein the user management circuitry is further configured to receive the analysis result from the analysis circuitry and store the analysis result with the information about the user, to establish a personal profile database for each user; and
However Liu et al. hereinafter Liu discloses wherein the image training data comprises first tongue image for training (Fig. 3 shows a flowchart with image data being used for training, Pg.166 first paragraph – “The method includes two stages: training and testing. For training, the hyperspectral images of the tongue tumor are collected to learn the dictionary for SR after the denoising module and normalization module”, therefore the image data used for training is interpreted as the first tongue image); 
an image collection assembly configured to acquire second tongue image (Fig. 1 – camera connected to the system, Fig. 2 shows multiple images of the same patient therefore there is second tongue image it is interpreted all images are taken with the disclosed camera)
the analysis circuitry configured to analyze the second tongue image using the estimation model (Pg. 165 shows a flowchart of the method for an estimation model used to analyze an image to determine if tissue is cancerous or noncancerous) wherein the acquired image comprises a second tongue image of the user to be diagnosed (Fig. 2 shows multiple images of the same patient therefore there is second tongue image, Pg. 172 Para. 4 – “This system has obvious applications as a computer-aided medical diagnostic tool”, therefore the images are used for diagnosis)
Zhang and Liu are both analogous arts considering they are both in the field of machine learning tongue image diagnosis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Tianfu to incorporate the first and second tongue images of Liu to achieve the same results. One would have motivation to combine because “MHSI is a promising method for noninvasive, rapid, and inexpensive evaluation of cancer in the tumor bed at the time of diagnosis” (Pg. 163 Para. 3]).
Conversely Zhang, Tianfu, and Liu do not teach a model establishment circuitry configured to perform a training process using a neural network algorithm and using image training data and the environmental parameter information to establish an estimation model and each first […] image is associated with the […] (environmental information)
a […] circuitry configured to store the second tongue image information with information about the user
wherein the […] circuitry is further configured to store the analysis result with the information about the user, to establish a personal profile database for each user;
However Sabol discloses a model establishment circuitry (Fig. 24 – 370 predictive model development module) configured to perform a training process using a neural network algorithm (Para [0366] – “The methodologies employed by the predictive model development module 370 may vary and using image training data (Para [0300] – “Two different basic processes are involved in the neural network 202, namely, a training process and a testing process”, Para [0008] – “The first and second image data are analyzed via a computer-assisted data operating algorithm to generate a result dataset identifying a computer feature of interest in the image data. The result dataset is then compared to the data from the human image reader, and feedback is provided to the human image reader based upon the analysis.”, therefore it is interpreted image data is used in the training data for an analysis to be performed) and the environmental parameter information to establish an estimation model (Para [0271] – “Various environmental factors are of particular interest in evaluating patient conditions and predispositions for certain conditions. Similar to demographic information, the environmental factors may aide in evaluating potential conditions which are much more subtle and difficult to identify.”, therefore in order to aide in evaluating potential conditions it is interpreted the environmental factors are included in the estimation model, additionally Para [0336] – “Similarly, parameters such as the environment of the hardware, as indicated at reference numeral 288, may be considered. Such environments may provide an indication, for example, of where and how a system is used, such as to differentiate specific functionalities of imaging systems used in emergency room settings from those used in other clinical applications, mobile settings, and so forth.”, Para [0337] – “By way of example, a system utilized by a user to interface with the knowledge base may, automatically or with user intervention, provide information relating to specific hardware devices, parameters, system capabilities, functions of the device, environments in which the devices are located or used, and so forth.”, Fig. 20 shows the environment information being sent to the integrated knowledge database and each first […] image is associated with the […] (environmental information) (Para [0271] – “Various environmental factors are of particular interest in evaluating patient conditions and predispositions for certain conditions. Similar to demographic information, the environmental factors may aide in evaluating potential conditions which are much more subtle and difficult to identify.”, therefore in order to aide in evaluating potential conditions it is interpreted the environmental factors are included in the estimation model, Para [0337] – “By way of example, a system utilized by a user to interface with the knowledge base may, automatically or with user intervention, provide information relating to specific hardware devices, parameters, system capabilities, functions of the device, environments in which the devices are located or used, and so forth”, it is interpreted the first image information [image data used for training] would be associated with the environment in which the imaging device was located or used)
a […] circuitry (operator interface (136)) configured to store the second tongue image information with information about the user (Para [0008] – “accessing first image data from a repository, and reconstructing displaying a medical diagnostic image based upon the first image data. Data is then received from a human image reader regarding a reader feature of interest in the displayed image. Second image data is accessed that is derived from integrated knowledge base including data from a plurality of controllable and prescribable data resources”, Para [0360] – “An integrated patient record module 356 is designed to generate an integrated patient record, as represented generally by reference numeral 362 in FIG. 23…The record may also include data derived from such data, such as resulting from analysis of raw patient data, image data, and the like”, therefore the image is stored in a patient record with other patient data so therefore the image is stored with information about the user, Para [0107] – “For conventional media such as photographic film, the data processing system may apply textual information to films, as well as attach certain notes or patient-identifying information”, it is  and 
wherein the […] circuitry (operator interface (136)) is further configured to store the analysis result with the information about the user, to establish a personal profile database for each user (Para [0357] – “The present technique offers further advantages in the ability of patients to be informed and even manage their own respective medical care… Furthermore, the system can be adapted to allow specific individualized patient records to be maintained that may be controlled by the individual patient or a patient manager.”, therefore it is interpreted a personal profile database is established for each patient, Para [0404] – “In general, some form of reporting or display of results of the algorithms will be provided as summarized at step 498”, As shown in Fig. 5 there is an archive module in communication with the report module therefore the results of the algorithms can be saved/stored, Para [0308] – “Users may also include the patient him or herself, accessing diagnostic information or their own records”, therefore it is interpreted the diagnostic result of the algorithms is stored with information about the user so that the user is able to access the diagnostic information and the patient data included in the patient record module and the patient network interface is interpreted as the personal profile database, Para [0360] – “the integrated patient record may include a wide range of information, both acquired directly from the patient, as well as acquired from institutions which provide care to the patient. The record may also include data derived from such data, such as resulting from analysis of raw patient data, image data, and the like both by automated techniques and by human care providers, where appropriate”, therefor the analysis result is in association with user information).
Zhang and Sabol are both analogous arts considering they are both in the field of machine learning image diagnosis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Tianfu to incorporate the neural network model 
Regarding Claim 22, Zhang, Tianfu, Liu, and Sabol disclose all the elements of the claimed invention as cited in claim 14.
Zhang further discloses wherein: after performing the training process using image training data […], and establishing the estimation model (Pg.10 Left Col. Para.2 – “Half the images were randomly selected from either class to represent the training set”, Pg.10 Conclusion – “the tongue color analysis system is able to first distinguish Healthy versus Disease with an average accuracy of 91.99%” – therefore an estimation model [analysis system] was established), the diagnostic method further comprises: 
and after the analyzing acquired image information using the estimation model (Pg.10 Conclusion – “Given a tongue image the tongue color analysis system is able to first distinguish Healthy versus Disease with an average accuracy of 91.99%.”), and generating an analysis result about a probability that a user corresponding to the acquired image information suffers from a cancer (Pg.2 Materials – “The tongue database is composed of 1045 images (one image per person) split into 143 Healthy and 902 Disease”, Pg.2 Table 1 – 500 images fit into the miscellaneous category, cancer is considered a disease therefore it would be part of the miscellaneous category and a probability of zero for cancer could be given to the healthy tongue data), the diagnostic method further comprises:
 and the environmental parameter information 
acquiring the second tongue image;
and storing the second tongue image with the information about the user; and 
storing the analysis result with the information about the user, to establish a personal profile database for each user.
However Liu et al. hereinafter Liu discloses acquiring the second tongue image (Fig. 1 – camera connected to the system, Fig. 2 shows multiple images of the same patient therefore there is second tongue image, it is interpreted all images are taken with the disclosed camera)
second tongue image (Fig. 2 shows multiple images of the same patient therefore there is second tongue image)
Zhang and Liu are both analogous arts considering they are both in the field of machine learning tongue image diagnosis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Tianfu to incorporate the second tongue images of Liu to achieve the same results. One would have motivation to combine because “MHSI is a promising method for noninvasive, rapid, and inexpensive evaluation of cancer in the tumor bed at the time of diagnosis” (Pg. 163 Para. 3]).
Conversely Zhang and Liu do not teach and the environmental parameter information 
and storing the second […] image with the information about the user;
storing the analysis result with the information about the user, to establish a personal profile database for each user.
However Sabo discloses and the environmental parameter information (Para [0271] – “Various environmental factors are of particular interest in evaluating patient conditions and predispositions for certain conditions. Similar to demographic information, the environmental factors may aide in environments in which the devices are located or used, and so forth”, it is interpreted the first image information [image data used for training] would be associated with the environment in which the imaging device was located or used)
and storing the second […] image with the information about the user (Para [0008] – “accessing first image data from a repository, and reconstructing displaying a medical diagnostic image based upon the first image data. Data is then received from a human image reader regarding a reader feature of interest in the displayed image. Second image data is accessed that is derived from integrated knowledge base including data from a plurality of controllable and prescribable data resources”, Para [0360] – “An integrated patient record module 356 is designed to generate an integrated patient record, as represented generally by reference numeral 362 in FIG. 23…The record may also include data derived from such data, such as resulting from analysis of raw patient data, image data, and the like”, therefore the image is stored in a patient record with other patient data so therefore the image is stored with information about the user, Para [0107] – “For conventional media such as photographic film, the data processing system may apply textual information to films, as well as attach certain notes or patient-identifying information”, it is interpreted digital images also contain patient-identifying information therefore the first and second images are in association with user information);
storing the analysis result with the information about the user, to establish a personal profile database for each user (Para [0357] – “The present technique offers further advantages in the ability of patients to be informed and even manage their own respective medical care… Furthermore, the system accessing diagnostic information or their own records”, therefore it is interpreted the diagnostic result of the algorithms is stored with information about the user so that the user is able to access the diagnostic information and the patient data included in the patient record module and the patient network interface is interpreted as the personal profile database, Para [0360] – “the integrated patient record may include a wide range of information, both acquired directly from the patient, as well as acquired from institutions which provide care to the patient. The record may also include data derived from such data, such as resulting from analysis of raw patient data, image data, and the like both by automated techniques and by human care providers, where appropriate”, therefor the analysis result is in association with user information).
Zhang and Sabol are both analogous arts considering they are both in the field of machine learning image diagnosis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Tianfu to incorporate the neural network model establishment, the first tongue image being associated with the environmental factor, and the user management device of Sabol to achieve the same results. One would have motivation to combine because “various environmental factors are of particular interest in evaluating patient conditions and predispositions for certain conditions. Similar to demographic information, the environmental factors may aide in evaluating potential conditions which are much more subtle and difficult to identify” (Para [0271]).  Additionally “patient care can be improved by more rapid and informed identification of .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. NPL 2013 “Tongue Color Analysis for Medical Application” in view of Tianfu et al. (CN 205625892 U), Liu et al. NPL 2012 (“Tongue Tumor Detection in Medical Hyperspectral Images”), Sabol et al. (US20040120557A1), and further in few of Soo et al. (KR 20170099066).
Regarding Claim 4, Zhang, Tianfu, Liu, and Sabol disclose all the elements of the claimed invention as cited in claim 1.
Zhang also discloses the model establishment circuitry is further configured to perform the training process using the image training data (Pg.10 Left Col. Para.2 – Image data of both healthy and diseased tongues were split into training and testing groups to train a diagnosis model into two classification groups, Pg.10 Left Col. Para.5 further classifies the diseased group into 13 different diseases using training and testing), and establish the estimation model (Pg.10 Conclusion – “the tongue color analysis system is able to first distinguish Healthy versus Disease with an average accuracy of 91.99%” – therefore an estimation model was established).
Conversely Zhang does not teach the parameter collector is further configured to acquire at least one of drug administration information and dietary parameter information of a user; 
the environmental parameter information corresponding to the image training data, and the at least one of the drug administration information and the dietary parameter information,
However Soo et al. hereinafter Soo discloses the parameter collector is further configured to acquire at least one of drug administration information and dietary parameter information of a user (Pg.3 Para.9 – “the tongue image capturing device is configured to receive the basic input item information of the examinee”, Pg.3 Para.3 – “The basic input item information may include information indicating that the basic input item information State parties can include complaints information, history ; 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the drug administration information as well as the dietary information of Soo to achieve the same results. One would have motivation to combine because “the tongue of the examinee can be observed more closely and it can be used as a comparative data in the progression of the disease of the examinee in the future.” (Pg. 2 Description Para. 5).
Conversely Zhang and Soo do not teach the environmental parameter information corresponding to the image training data, and the at least one of the drug administration information and the dietary parameter information,
However Sabol discloses the environmental parameter information corresponding to the image training data (Para [0337] – “By way of example, a system utilized by a user to interface with the knowledge base may, automatically or with user intervention, provide information relating to specific hardware devices, parameters, system capabilities, functions of the device, environments in which the devices are located or used, and so forth”, it is interpreted the first image information [image data used for training] would be associated with the environment in which the imaging device was located or used), and the at least one of the drug administration information and the dietary parameter information (Fig. 8 shows the list of resources used in the computer assisted diagnosis system including drug use and food intake),
Zhang and Sabol are both analogous arts considering they are both in the field of machine learning image diagnosis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang and Soo to incorporate the first tongue image being .
Response to Arguments
Applicant’s arguments, pages 13-14, filed August 12, 2021, with respect to the 35 U.S.C. §103 rejection pertaining to Claim 1 have been fully considered and is not persuasive.  Applicant argues Zhang does not teach or disclose “data generation circuitry configured to perform an image conversion operation on the first tongue image, and generate the image training data based on the first tongue image and the converted first tongue image; wherein the image conversion operation comprises at least one of an image translation operation and an image rotation operation, or at least one of an image segmentation operation and an image annotation operation; wherein the image segmentation operation comprises segmenting each first tongue image in accordance with body parts in the first tongue image”.  Specifically the applicant argues:
“The Office Action states (Office Action, p. 22) that the “image segmentation operation” of claim 6 and “perform[ing] an image conversion operation on the first tongue image information” as recited in claim 5 are disclosed on p. 2 of Zhang, which states that “the images are segmented [16] with the background removed and tongue foreground remaining.” Reading Zhang carefully, however (see Zhang, p. 2; and section 3.2, page 9), the most that may be deduced is that, for each tongue image, segmentation is first applied to locate all foreground tongue pixels, so as to assign one of 12 colors to each foreground 
	As cited above Zhang discloses on Pg.2 left col. that the images are first captured then segmented to eliminate the background.  As interpreted from Pg. 2 left col. after segmentation color features from each pixel are extracted and assigned to one of 12 colors and a tongue color feature vector is produced.  As shown in Figure 5 reproduced above a tongue image is shown with the color feature vector below it along with 12 images showing the pixels classified into each color.  Therefore it is interpreted the tongue image in Figure 5 is the segmented image and therefore the segmentation is in accordance with a body part (the tongue). Therefore the 35 USC § 103 rejection has been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.L./Examiner, Art Unit 3793      

 /SERKAN AKAR/Primary Examiner, Art Unit 3793